Defendant's failure to file plaintiff's deposition in the trial court is problematic. Nonetheless, I concur in the majority's determination that the absent deposition does not present reversible error here. More particularly, plaintiff did not object to defendant's citing plaintiff's deposition in the trial court, despite defendant's alleged failure to file the deposition. Moreover, the trial court's decision does not rely heavily on plaintiff's deposition. Rather, the trial court seldom cited plaintiff's deposition, did so for a limited proposition, at the same time cited alternative evidentiary bases for the point made, and relied more heavily on plaintiff's affidavit.
Moreover, I concur in the majority's disposition of the merits of plaintiff's appeal and therefore concur in the judgment to affirm the trial court's granting defendant's summary judgment motion.